Case: 15-14927    Date Filed: 01/03/2019   Page: 1 of 3


                                                           [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                 No. 15-14927
                           ________________________

      D.C. Docket Nos. 4:12-cv-00470-RH-CAS; 4:10-cr-00025-RH-CAS-1

ALDO RAY WILSON,

                                                               Petitioner-Appellant,

                                       versus

UNITED STATES OF AMERICA,

                                                             Respondent-Appellee.

                           ________________________

                   Appeal from the United States District Court
                       for the Northern District of Florida
                         ________________________

                                 (January 3, 2019)

Before MARTIN, JILL PRYOR, and JULIE CARNES, Circuit Judges.

PER CURIAM:

      Aldo Wilson appeals the District Court’s decision denying his 28 U.S.C.

§ 2255 motion to vacate his sentence, after a jury convicted him of being a felon in

possession of a firearm, in violation of 18 U.S.C. §§ 922(g)(1) and 924(e), the

Armed Career Criminal Act (“ACCA”).
              Case: 15-14927     Date Filed: 01/03/2019   Page: 2 of 3


      In his § 2255 motion, Mr. Wilson raised one claim of ineffective assistance

of trial counsel. Mr. Wilson later filed a supplemental § 2255 motion, challenging

his ACCA sentence and relying on Descamps v. United States, 570 U.S. 254, 133

S. Ct. 2276 (2013). Following issuance of the Supreme Court’s decision in

Johnson v. United States, 576 U.S. __, 135 S. Ct. 2551 (2015), which held that the

residual clause of the ACCA was unconstitutionally vague, Mr. Wilson also

asserted a Johnson claim in his reply brief.

      Following the recommendation of a magistrate judge, the district court

rejected both the Descamps claim and the Johnson claim, and we granted a

certificate of appealability. After Mr. Wilson filed his opening brief on appeal, this

Court issued Beeman v. United States, 871 F.3d 1215 (11th Cir. 2017), which held

that Descamps and Johnson claims were distinct for purposes of determining

timeliness and which clarified the burden of proof for establishing a Johnson claim

in a § 2255 proceeding.

      Because the District Court did not have the benefit of our decision in

Beeman when it ruled on Mr. Wilson’s § 2255 motion, we vacate and remand. On

remand, the District Court should decide the timeliness and merits of each claim.

As to the timeliness question, the district court should also consider Mr. Wilson’s

contention that the Government has waived its statute of limitations defense, and in




                                          2
              Case: 15-14927      Date Filed: 01/03/2019   Page: 3 of 3


doing so, it should consider the entire record, both the record before the district

court and the record on appeal in this Court.

      VACATED AND REMANDED.




                                           3